ACCEPTED
                                                                                  01-15-00523-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             6/29/2015 5:08:58 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK


                          NO. 01-15-00523-CV

                        In the Court of Appeals                  FILED IN
                                                          1st COURT OF APPEALS
                     For the First District of Texas          HOUSTON, TEXAS
                           at Houston, Texas              6/29/2015 5:08:58 PM
                                                          CHRISTOPHER A. PRINE
                                                                  Clerk


  GLENN BECKENDORFF, IN HIS OFFICIAL CAPACITY AS WALLER
 COUNTY JUDGE, FRANK POKLUDA, IN HIS OFFICIAL CAPACITY AS
       WALLER COUNTY PRECINCT TWO COMMISSIONER,
   and STAN KITZMAN, IN HIS OFFICIAL CAPACITY AS WALLER
          COUNTY PRECINCT FOUR COMMISSIONER,
                                              Appellants,
                             v.
     CITY OF HEMPSTEAD, TEXAS and CITIZENS AGAINST THE
      LANDFILL IN HEMPSTEAD and PINTAIL LANDFILL, INC.,
                                             Appellees

            On Appeal from the 506th Judicial District Court
                       of Waller County, Texas
                 Trial Court Cause No. 13-03-21872


            RESPONSE TO MOTION TO SHOW AUTHORITY

TO THE HONORABLE FIRST COURT OF APPEALS:

     NOW COME Appellants, Glenn Beckendorff, in his official capacity as

Waller County Judge, Frank Pokluda, in his official capacity as Waller County

Precinct Two Commissioner, and Stan Kitzman, in his official capacity as

Waller County Precinct Four Commissioner and file the following Response

to Appellee City of Hempstead’s Motion to Show Authority.
      Appellee, the City of Hempstead, has filed a Motion to Show Authority

and challenged the representation of Elton Mathis, and against representation

by the undersigned.

      However, the affidavits attached hereto prove that Elton Mathis began

this suit by taking the position he had a conflict of interest for the

representation of the City of Hempstead. Therefore, the individual Judges of

Waller County and Waller County itself then sought representation by other

firms, including the firm of Allison Bass.

      After, three of the individual Directors of Waller County either did not

seek re-election or were not successful in their re-election attempts. Such

occurred on or about January 1, 2015. At such time the Allison Bass firm told

the individual Waller County Judges they would not be represented.

      Therefore, the only way that the individual Waller County Judges could

receive legal representation was to hire their own representation.

      WHEREFORE, Appellants respectfully request that Appellee City of

Hempstead’s Motion to Show Authority be denied.




                                       2
Dated: June 29, 2015       Respectfully submitted,

                           By:     /s/ David A. Carp
                             David A. Carp
                             TBN: 03836500
                             Herzog & Carp
                             427 Mason Park Boulevard
                             Katy, Texas 77450
                             713.781.7500 Phone
                             713.781.4797 Fax
                             dcarp@hcmlegal.com
                             Attorneys for Appellants




                       3
                         CERTIFICATE OF SERVICE

      I hereby certify that on June 29, 2015 a true and correct copy of the
foregoing Response to Motion to Show Authority was e-filed with the clerk of
the First Court of Appeals and delivered via e-filing / e-service to the following:

Eric Farrar, Esq.                              Brent W. Rayn,Esq.
Olson & Olson, LLP                             McElroy, Sullivan, Miller,
Wortham Tower, Suite 600                          Weber & Olmstead, LLP
2727 Allen Parkway                             P.O. Box 12127
Houston, Texas 77019                              Austin, TX 78711
efarrar@olsonllp.com                           bryan@msmtx.com
Attorneys for City of Hempstead
                                               Michael S. Truesdale, Esq.
Elton R. Matrhis, Jr., Esq.                    Law Office of Michael Truesdale
Waller County District Attorney                801 West Avenue, Suite 201
645 12th Street                                Austin, TX 78701
Hempstead, TX 77445                            mike@truesdalelaw.com
e.mathis@wallercounty.us
Attorney for Waller County                     Attorneys for Pintail Landfill

Terry L. Scarborough
Michael L. Woodward
V. Blayre Pena
Hance Scarborough, LLP
400 W 15th #950
Austin, Texas 78701
tscarborough@hslawmail.com
bpena@hslawmail.com
      and




                                        4
Carol A. Chaney
Law Office of Carol A. Chaney
820 13th Street
P.O. Box 966
Hempstead, Texas 77445
carol.chaney@thechaneyfirmlnet
Attorneys for Citizens Against the Landfill
in Hempstead


                                          /s/ David A. Carp
                                            David A. Carp




                                   5
                            NO. 01-15-00523-CV

                         In the Court of Appeals
                      For the First District of Texas
                            at Houston, Texas


  GLENN BECKENDORFF, IN HIS OFFICIAL CAPACITY AS WALLER
 COUNTY JUDGE, FRANK POKLUDA, IN HIS OFFICIAL CAPACITY AS
   WALLER COUNTY PRECINCT TWO COMMISSIONER, and STAN
    KITZMAN, IN HIS OFFICIAL CAPACITY AS WALLER COUNTY
               PRECINCT FOUR COMMISSIONER,
                                             Appellants,
                                      v.
     CITY OF HEMPSTEAD, TEXAS and CITIZENS AGAINST THE
      LANDFILL IN HEMPSTEAD and PINTAIL LANDFILL, INC.,
                                             Appellees

                On Appeal from the 5061h Judicial District Court
                           of Waller County, Texas
                     Trial Court Cause No. 13-03-21872



STATE OF TEXAS          )
                        )
COUNTY OF HARRIS )

                                 AFFIDAVIT

     BEFORE ME, the undersigned authority, on this day personally

appeared Floyd Glenn Beckendorff, a person whose identity is known to me,

who upon his oath first administered by me, stated the following:




                                       1
        1.   My name is Floyd Glenn Beckendorff. tam over 21 years of age

and am otherwise fully capable of making this affidavit. I have personal

knowledge of the facts stated in this affidavit, and they are true and correct.

        2.   I was County Judge of Waller County at all times relevant to this

lawsuit except after December 31, 2014 when I was no longer in office.

        3.   It was my understanding that I was no longer going to be a party

to the lawsuit after December 31, 2014 because I was no longer an elected

official. Further, it was not necessary that I participate. It was the office of

Judge of the County that was being sued--not the individual.

        4.   I further understood that I did not and would not have

representation through counsel retained by the county after December 31,

2014.

        5.   Ever since the verdict was rendered, I had intended to consider

an appeal if one was available or necessary.

        6.   After a review by David Carp of the Court's file on March 11,

2015, I found out through David Carp about the alleged "Agreed Final

Judgment."

        7.   I was not a part of any negotiations directed to an agreed final

judgment of which I would be a part of or affected by.


                                       2
     8.    The failure to file the Notice of Appeal by March 23rd was not

deliberate or intentional but was the result of inadvertence, mistake or

mischance due to whether I was represented by counsel , whether I was a

party to the suit and what I consider failure to receive notice of the

negotiations regarding the "Agreed Final Judgment."



     FURTHER AFFIANT SAYETH NAUGHT.


                                             ,1~     JiLM
                                               FIYd Glenn   ILW~
                                                          BeckendOfff


     SUBSCRIBED AND SWORN TO BEFORE ME on this 29th day of
June, 2015 to certify which witness my hand and seal of office.
                                                                \




                                             Notary Public in
                                             State of Texas
                     ANN JACOBS
                 MY COMMISSION EXPIRES
                      ~17,2016




                                         3
                            NO. 01-15-00523-CV

                          In the Court of Appeals
                       For the First District of Texas
                             at Houston, Texas


  GLENN BECKENDORFF, IN HIS OFFICIAL CAPACITY AS WALLER
 COUNTY JUDGE, FRANK POKLUDA, IN HIS OFFICIAL CAPACITY AS
   WALLER COUNTY PRECINCT TWO COMMISSIONER, and STAN
    KITZMAN, IN HIS OFFICIAL CAPACITY AS WALLER COUNTY
               PRECINCT FOUR COMMISSIONER,
                                             Appellants,
                                      v.
     CITY OF HEMPSTEAD, TEXAS and CITIZENS AGAINST THE
      LANDFILL IN HEMPSTEAD and PINTAIL LANDFILL, INC.,
                                             Appellees

                On Appeal from the 5061h Judicial District Court
                           of Waller County, Texas
                     Trial Court Cause No. 13-03-21872



STATE OF TEXAS          )
                        )
COUNTY OF HARRIS )

                                 AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally

appeared Stan Kitzman, a person whose identity is known to me, who upon

his oath first administered by me, stated the following:




                                       1
        1.   My name is Stan Kitzman. I am over 21 years of age and am

otherwise fully capable of making this affidavit. I have personal knowledge of

the facts stated in this affidavit, and they are true and correct.

        2.   I was Waller County Precinct Four Commissioner at all times

relevant to this lawsuit except after December 31, 2014 when I did not seek

re-election and was no longer in office.

        3.   It was my understanding that I was no longer going to be a party

to the lawsuit after December 31, 2014 because I was no longer an elected

official. Further, it was not necessary that I participate. It was the office of

Commissioner- Precinct Four that was being sued--not the individual.

        4.   I further understood that I did not and would not have

representation through counsel retained by the county after December 31,

2014.

        5.   Ever since the verdict was rendered, I had intended to consider

an appeal if one was available or necessary.

        6.   After a review by David Carp of the Court's file on March 11,

2015, I found out through David Carp about the alleged "Agreed Final

Judgment."




                                       2
     7.    I was not a part of any negotiations directed to an agreed final

judgment of which I would be a part of or affected by.

     8.    The failure to file the Notice of Appeal by March 23rd was not

deliberate or intentional but was the result of inadvertence, mistake or

mischance due to whether I was represented by counsel, whether I was a

party to the suit and what I consider failure to receive notice of the

negotiations regarding the "Agreed Final Judgment."



     FURTHER AFFIANT SAYETH NAUGHT.


                                                  s -
      SUBSCRIBED AND SWORN TO BEFORE ME on this 29th day of
June, 2015 to certify which witness my hand and seal of office.



                                                  Notary P lie in and for the
                                                  State of Texas
                            ANN JACOBs
                       MYCOMMISSION EXPIRES
                           ~17,2016




                                              3